972 F.2d 351w
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Curtis HENDERSON, Plaintiff-Appellant,v.Michael P. LANE and J. Gallassi, Defendants-Appellees.Curtis HENDERSON, Plaintiff-Appellee,v.Michael P. LANE and J. Gallassi, Defendants-Appellants.
Nos. 90-2973, 90-3076.
United States Court of Appeals, Seventh Circuit.
Submitted May 26, 1992.Decided Aug. 13, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION